    Case 17-71129          Doc 81        Filed 04/15/21 Entered 04/15/21 16:37:05       Desc Main
                                           Document     Page 1 of 8



                             UNITED STATES BANKRUPTCY COURT
                           FOR THE WESTERN DISTRICT OF VIRGINIA

  In re:
            James Lofton Johnson                                Chapter 13
            Patricia Lynn Johnson
            Debtor(s).                                          Case No. 17-71129


      AMENDED CHAPTER 13 PLAN COVER SHEET AND NOTICE OF HEARING


            The attached plan dated April 15, 2021 is an amended plan that replaces the ☒confirmed
  or ☐ unconfirmed plan dated April 13, 2000


            The Court shall hold a hearing on confirmation of the attached plan and any timely filed
  objections on Monday, June 7, 2021, at 9:30 am, at U.S. Bankruptcy Court, 2nd Floor, 210
  Church Ave., SW, Roanoke, VA 24011.


            The following describes the section(s) of the plan being amended, the change in treatment,
  the affected creditor(s), and the impact of the change:

Section of Plan          Change in Treatment                 Creditor              Impact of Change
                      Forgives arrearage. Extends                              Extends plan, but there is
      2.1                        plan.                         All              still slight reduction in
                     Reason: Debtor did not realize he had                     distribution to unsecured
                     fallen behind.
                     Total Plan Length:56 months                                         creditors.

  2.4 and 2.5           Adjusts funding based on               All                  Adjusts funding
                                  above
      4.2              Adjusts trustee commission              All                        None
      4.3                   Adds legal fees                    All                 Minor impact upon
                                                                                      distribution.
      5.1              Notices all creditors that              All             Notices all creditors that
                       estimated distribution to                                estimated distribution to
                     general unsecured creditors is                           general unsecured creditors
                        now estimated at 20%.                                  is now estimated at 20%.

  Note: No new motions for valuation, motions to surrender, motions to approve/reject executory
  contract, or motions to avoid liens are contained in this amended plan.
  Case 17-71129            Doc 81       Filed 04/15/21 Entered 04/15/21 16:37:05                       Desc Main
                                          Document     Page 2 of 8




                                                                          _/s/Malissa L. Giles
                                                                          Counsel for Debtor(s)

Malissa Lambert Giles
Giles & Lambert, PC
P.O. Box 2780
Roanoke VA 24001
540-981-9000
mgiles@gileslambert.com

               CERTIFICATION OF MAILING AND/OR SERVICE OF CHAPTER 13 PLAN


         I certify that a true and correct copy of the Amended Plan Cover Sheet and the Amended Chapter 13 plan
dated April 15, 2021 filed electronically with the Court on April 15, 2021, has been mailed by electronic mail to the
address on file with the BNC or used in the filed proof of claim on April 15, 2021 or mailed by first class mail postage
prepaid to other creditors who filed claims, equity security holders, and other parties in interest, including the United
States Trustee, on April 15, 2021 unless those parties are served automatically via CM/ECF.

                                                                          _/s/ Malissa L. Giles_____
                                                                          Counsel for Debtor(s)


Malissa Lambert Giles
Giles & Lambert, PC
P.O. Box 2780
Roanoke VA 24001
540-981-9000
mgiles@gileslambert.com
                 Case 17-71129                       Doc 81          Filed 04/15/21 Entered 04/15/21 16:37:05                     Desc Main
                                                                       Document     Page 3 of 8
 Fill in this information to identify your case:
 Debtor 1               James Lofton Johnson
                              First Name            Middle Name             Last Name
 Debtor 2            Patricia Lynn Johnson
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         WESTERN DISTRICT OF VIRGINIA                                          Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 17-71129                                                                                 have been changed.
                                                                                                                       2.1, 2.4, 2.5, 4.2, 4.3, 5.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,940.00 per Month for 12 months starting in May 2021. Any arrearage is forgiven.

Reason: Debtor did not realize he had fallen behind.
Total Plan Length:56 months

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee by epay
                       Other (specify method of payment):

2.3 Income tax refunds.
    Check one.
                  Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 17-71129                       Doc 81             Filed 04/15/21 Entered 04/15/21 16:37:05                     Desc Main
                                                                          Document     Page 4 of 8

 Debtor                James Lofton Johnson                                                               Case number     17-71129
                       Patricia Lynn Johnson


                          Debtor(s) will treat income refunds as follows:


2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

             $60,028.00 paid to date.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $83,308.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee
                     2842 Forage
                     Road Shawsville,                                      Rule 3002.1:
 Fay Servicing       VA 24162                              $233.30                 $650.00             0.00%                   $0.00               $0.00
                                                 Disbursed by:
                                                     Trustee
                                                     Debtor(s)

                                                                                           Rule 3002.1:
                                                                                                 $650.00
                                                                                           COVID-19
                               2842 Forage                                                 Postpetittion:
 Bayview                       Road Shawsville,                            $1,166.55           $1,175.93
 Financial Loan                VA 24162                                       See 8.1             See 8.1         0.00%              Pro rata                  TBD
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)
Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.

3.3          Secured claims excluded from 11 U.S.C. § 506.

             Check one.
                     None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.
                     The claims listed below were either:

                          (1) incurred within 910 days before the petition date and secured by a purchase money security interest in a motor vehicle
                              acquired for the personal use of the debtor(s), or

Official Form 113                                                                       Chapter 13 Plan                                           Page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
                 Case 17-71129                       Doc 81          Filed 04/15/21 Entered 04/15/21 16:37:05                      Desc Main
                                                                       Document     Page 5 of 8

 Debtor                James Lofton Johnson                                                          Case number      17-71129
                       Patricia Lynn Johnson


                          (2) incurred within 1 year of the petition date and secured by a purchase money security interest in any other thing of value.

                          These claims will be paid in full under the plan with interest at the rate stated below. These payments will be disbursed either by
                          the trustee or directly by the debtor(s), as specified below. Unless otherwise ordered by the court, the claim amount stated on a
                          proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) controls over any contrary amount listed below. In
                          the absence of a contrary timely filed proof of claim, the amounts stated below are controlling. The final column includes only
                          payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                    Collateral                        Amount of claim          Interest rate      Monthly plan    Estimated total
                                                                                                                   payment         payments by trustee


 Montgomery                          2842 Forage Road
 County Treasurer                    Shawsville, VA c                  $2,707.00                     10.00%               $87.35                            $174.70
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)
                                     2007 Chevrolet                                                                      $303.27
 OneMain                             Silverado                         $10,118.90                      5.00%           See 81. B                            $606.54
                                                                                                                   Disbursed by:
                                                                                                                      Trustee
                                                                                                                      Debtor(s)

Insert additional claims as needed.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 10.00% of plan payments; and
             during the plan term, they are estimated to total $8,281.30.

4.3          Attorney's fees.

             a.The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,700.00. (Approved and being paid)
             b. Debtor(s)' attorney will be paid $400.00 balance due of the total flat fees of $400.00 concurrently with or prior to the payments to
             remaining creditors. These flat fees are for representation and preparation of the amended plan dated 4/15/2021, service thereof, and
             representation at the confirmation hearing.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $273.03

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.

Official Form 113                                                                  Chapter 13 Plan                                             Page 3
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 17-71129                       Doc 81          Filed 04/15/21 Entered 04/15/21 16:37:05                 Desc Main
                                                                       Document     Page 6 of 8

 Debtor                James Lofton Johnson                                                      Case number    17-71129
                       Patricia Lynn Johnson

                          None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.
                 Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is
                 checked, the option providing the largest payment will be effective. Check all that apply.
               The sum of $        .
                 20 % of the total amount of these claims, an estimated payment of $ 6,553.00 .
               The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                 If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately $0.00.
                 Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least this
                 amount.




5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3          Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

             A. ATTORNEYS FEES
             Attorneys Fees noted in Provision 4.3 shall be approved on the confirmation date unless previously objected to.
             Attorneys fees shall be paid ahead of all other claims except adequate protection payments, conduit mortgage
             payments, or any allowed claims arising under 11 USC sec. 507(a)(1) (which claim shall be paid concurrently with
             legal fees), if any, which shall be treated in accordance with the notice in Paragraph 3.C.

             B. ADEQUATE PROTECTION

Official Form 113                                                              Chapter 13 Plan                                              Page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 17-71129                       Doc 81            Filed 04/15/21 Entered 04/15/21 16:37:05                  Desc Main
                                                                         Document     Page 7 of 8

 Debtor                James Lofton Johnson                                                             Case number   17-71129
                       Patricia Lynn Johnson

             Payments shall begin on all secured debts in the amounts below upon the filing of a claim.

             Creditor: OneMain                                       Collateral: Auto                   Payment: $100.00
             Creditor: Mont. Co                                      Collateral: House                  Payment: $25.00

              While legal fees are being paid, secured creditors shall receive the payments set forth above. Following payment of
             legal fees, the Trustee is authorized to accelerate payment to all secured creditors.

             C. ONGOING - FUTURE MORTGAGE PAYMENT
             The Trustee will pay all post-petition mortgage payments through the plan. These mortgage payments will be
             classified and paid as follows:
             (1) Class 1: The Dec. 2018 mortgage payment due after filing of the amended plan will be paid pro-rata by the
             Trustee as post-petition arrears, including late fees, in the approximate amount of $1,139.42 and
             (2) Class 2: The regular post-petition mortgage payments will be paid by the Trustee beginning with the Jan. 2019
             payment due, except for the Class 3 payment being added; the total number of Class 2 payments to be made by the
             Trustee will equal the number of monthly plan payments being made by the Debtor(s) to the Trustee [approximately
             36 months], unless the plan pays off early.
             (3) Class 3: The trustee shall pay $9.28 accumulated arrearage adn the May payment of $1,166.55 as post-petition
             arrearage under the COVID-19 plan amendment. The trustee shall resume direct payments for June 2020.

             The total number of monthly mortgage payments to be paid by the Trustee (Class 1 plus Class 2) is 37 months,
             unless the plan pays off early.
             Disbursement of ongoing post-petition mortgage payments from the Chapter 13 Trustee may not begin until an
             allowed claim on behalf of the mortgagee has been filed.
             At the completion of the term of the plan, it is predicted that the Debtor(s) shall resume monthly mortgage payments
             directly pursuant to the terms of the mortgage contract beginning with the payment due in January 2022.


             D. TREATMENT AND PAYMENT OF CLAIMS.
                All creditors must timely file a proof of claim to receive payment from the Trustee.
                If a claim is scheduled as unsecured and the creditor files a claim alleging the claim is secured but does not
                 timely object to confirmation of the Plan, the creditor may be treated as unsecured for purposes of distribution
                 under the Plan. This paragraph does not limit the right of the creditor to enforce its lien, to the extent not avoided
                 or provided for in this case, after the debtor(s) receive a discharge.
                If a claim is listed in the plan as secured and the creditor files a proof of claim alleging the claim is unsecured,
                 the creditor will be treated as unsecured for purposes of distribution under the Plan.
                The Trustee may adjust the monthly disbursement amount as needed to pay an allowed secured claim in full.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ No signature necessary as signed by                              X No signature necessary as signed
       counsel                                                               by counsel
       James Lofton Johnson                                                  Patricia Lynn Johnson
       Signature of Debtor 1                                                 Signature of Debtor 2

 X     /s/ Malissa Giles;                                                                Date   4/15/2021
       Malissa Giles; Tracy Giles;
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.
Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

Official Form 113                                                                    Chapter 13 Plan                                         Page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
                 Case 17-71129                       Doc 81          Filed 04/15/21 Entered 04/15/21 16:37:05             Desc Main
                                                                       Document     Page 8 of 8

 Debtor                James Lofton Johnson                                                      Case number   17-71129
                       Patricia Lynn Johnson


 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $2,383.36

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                         $0.00

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                $796.36

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                          $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $570.14

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                                   $0.00

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                               $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                          $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                    $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                   $0.00


 Total of lines a through j                                                                                                                  $3,749.86




Official Form 113                                                              Chapter 13 Plan                                        Page 6
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com                                                          Best Case Bankruptcy
